DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“an inquiry unit configured to make an inquiry to a user by a voice” (claim 7);
“an intention determination unit configured to determine a user's intention based on a user's voice response in response to the inquiry made by the inquiry unit” (claim 7);

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the phrase "when it is impossible" renders the claim(s) indefinite because the claim(s) establish event(s) for operation (when the limits of possibility or impossibility are reached) which cannot be readily determined, thereby rendering the scope of the claim(s) unascertainable.
For examination purposes, the phrase “when it is impossible” in claim 5 is interpreted to mean “when the method fails to determine” and the phrase “when it is impossible” in claim 6 is interpreted to mean “when the program fails to determine.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 5-7 recite “…making an inquiry to a user by a voice; and … determining a user's intention based on a user's voice response in response to the inquiry …, wherein, when the intention determination … cannot determine a positive response, a negative response, or a predetermined keyword indicating the user's intention based on the user's voice response in response to the inquiry ... makes an inquiry to the user again, … determines the positive response, the negative response, or the 
The limitations of “making…”, “determining…”, “makes…”, and “determines…” as drafted covers a human organizing of activities. More specifically, a first person involved in a conversation asks a question of a second person. Then, the first person determines the intent of the second person based on the second person’s response to the question. Assuming the first person cannot understand the intent of the second person, the first person then asks a follow up question. The first person then determines the first person’s intent in response to the follow-up question based on the second person’s voice and/or appearance, including hand gestures, line of sight, and facial expressions. The follow-up question can encourage response in any format, of which the second person is capable of responding (e.g., verbal, visual, etc.). 
This judicial exception is not integrated into a practical application. In particular, claims 6 recites the additional element of “non-transitory computer readable medium”, “computer” as per the independent claims. For example, in the as filed specification, there is description of the interaction system as a computer including a central processing unit (CPU) and memory. (Instant Application; Page 3, lines 30-32 and Page 4, lines 23-29). However, this is a general purpose computer device with no provisions for the practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.

With respect to claim 3, the claims relate to storing information relates to the user’s appearance which are indicative of a visible response to a question, which is a human activity of detecting emotion or intent based on the appearance or gestures of another human. No additional limitations are present. 
With respect to claim 4, the claim relates to determining a user response based on the user’s voice including prosody.  This relates to changes in inflection, tone, or other components of a human alongside the content of the utterance to determine the user’s intent in their response to a question. No additional limitation is present. 
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Pat. App. Pub. No. 2020/0007380, hereinafter Chen).

Regarding claim 1, Chen discloses an interaction system comprising (the virtual agent implementing the method 300; Chen, ¶¶ [0037]): inquiry means for making an inquiry to a user by a voice (“the virtual agent” implementing the method 300 {using an inquiry means} “provides a question {making an inquiry} and a set of acceptable answers (choices) to the user” where the “human-to-agent interaction may take the form of one or more of text (e.g., a chat session), graphics (e.g., a video conference), or audio (e.g., a voice conversation)” thus the inquiry to the user can be made by a voice.; Chen, ¶¶ [0032], [0037], [0103]); and intention determination means for determining a user's intention (“the method 300,” where the method 300 as performed by the “processor operating on a computer system” is the intention determination means, either determines that the user response is an exact match to an answer provided at operation 204 or “at operation 320, determin[es] whether the answer provided by the user, at operation 206, corresponds to an answer provided (e.g., is not an exact match but the virtual agent may conclude with some degree of certainty that the user intended to select the answer)” thus determining the user's intention.; Chen, ¶¶ [0037]) based on a user's voice response in response to the inquiry made by the inquiry means, (The determination of intention to select one or more answers, is based on the “answer provided by the user” where the answer is provided in response to the question and set of answers from the virtual agent, and where the answer provided by the user is spoken {e.g., “speaking the choice verbatim” as part of “a voice conversation”}; Chen, ¶¶ [0032]-[0033], [0037], [0103]) wherein, when the intention determination means cannot determine a positive response, a negative response, or a predetermined keyword indicating the user's intention based on the user's voice response in response to the inquiry made by the inquiry means (The virtual agent {implementing the method 300, thus including the intention determination means} can provide a “prompt (e.g., question) and choices (options the user may select to respond to the prompt). In response, the virtual agent expects, verbatim, the user to respond with a given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, and where the virtual agent can “determin[e]... that the response provided by the user does not correspond to an answer provided {cannot determine a response indicating the user's intention}”; Chen, ¶¶ [0029], [0038]; FIG. 3), the inquiry means makes an inquiry to the user again (“In response to determining, at operation 320, that the response provided by the user does not correspond to an answer provided, the virtual agent may determine that the user is off-track and perform remediation operation 324. The remediation operation 324 may include... ask[ing] the user a (new) question and provide answers..., at operation 326.”; Chen, ¶¶ [0038]; FIG. 3), the intention determination means determines the positive response, the negative response, or the predetermined keyword based on a user's image or a user's voice (“After operation 326, the method 300 may continue at operation 206.” Thus, as depicted in FIG. 3 and described in the accompanying paragraphs, operation 206 is performed after asking a new question at 326, where the user’s response is the “given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, where the virtual agent will receive user response {user's reaction} in response to the new question {the another inquiry}, and where the user response is a voice response {based on the user’s voice}; Chen, ¶¶ [0029], [0038]; FIG. 3), which is a user's reaction in response to the another inquiry made by the inquiry means (operation 206, in response to a new question provided by the virtual agent at operation 326, is a new user response {user's reaction} in Chen, ¶¶ [0038]; FIG. 3). 

Regarding claim 5, Chen discloses An interaction method comprising the steps of (the virtual agent implementing the method 300; Chen, ¶¶ [0037]): making an inquiry to a user by a voice (“ the virtual agent” implementing the method 300 “provides a question {making an inquiry} and a set of acceptable answers (choices) to the user” where the “human-to-agent interaction may take the form of one or more of text (e.g., a chat session), graphics (e.g., a video conference), or audio (e.g., a voice conversation)” thus the inquiry to the user can be made by a voice.; Chen, ¶¶ [0032], [0037], [0103]); and determining a user's intention (“the method 300” either determines that the user response is an exact match to an answer provided at operation 204 or “at operation 320, determin[es] whether the answer provided by the user, at operation 206, corresponds to an answer provided (e.g., is not an exact match but the virtual agent may conclude with some degree of certainty that the user intended to select the answer)” thus determining the user's intention.; Chen, ¶¶ [0037]) based on a user's voice response in response to the inquiry, (The determination of intention to select one or more answers, is based on the “answer provided by the user” where the answer is provided in response to the question and set of answers from the virtual agent, and where the answer provided by the user is spoken {e.g., “speaking the choice verbatim” as part of “a voice conversation”}; Chen, ¶¶ [0032]-[0033], [0037], [0103]) the method comprising: making an inquiry to the user again (“In response to determining, at operation 320, that the response provided by the user does not correspond to an answer provided, the virtual agent may determine that the user is off-track and perform remediation operation 324. The remediation operation 324 may include... ask[ing] the user a (new) question and provide answers..., at operation 326.”; Chen, ¶¶ [0038]; FIG. 3) when it is impossible to determine a positive response, a negative response, or a predetermined keyword indicating the user's intention based on the user's voice response in response to the inquiry (The virtual agent Chen, ¶¶ [0029], [0038]; FIG. 3); and determining the positive response, the negative response, or the predetermined keyword based on a user's image or a user's voice (“After operation 326, the method 300 may continue at operation 206.” Thus, as depicted in FIG. 3 and described in the accompanying paragraphs, operation 206 is performed after asking a new question at 326, where the user’s response is the “given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, where the virtual agent will receive user response {user's reaction} in response to the new question {the another inquiry}, and where the user response is a voice response {based on the user’s voice}; Chen, ¶¶ [0029], [0038]; FIG. 3), which is a user's reaction in response to the another inquiry (operation 206, in response to a new question provided by the virtual agent at operation 326, is a new user response {user's reaction} in response to a new question {the another inquiry} made by the virtual assistant {the inquiry means}; Chen, ¶¶ [0038]; FIG. 3). 

Regarding claim 6, Chen discloses a non-transitory computer readable medium storing a program for causing a computer to execute the following processing of (the virtual agent implementing the method 300 through “computer-readable instructions stored on a computer-readable storage device are executable by the processing unit 1402 of the machine 1400… including a non-transitory computer-readable medium such as a storage device”; Chen, ¶¶ [0037], [0119]): making an inquiry to a user by a voice (“the virtual agent” implementing the method 300 “provides a question {making an inquiry}and a set of acceptable answers (choices) to the user” where the “human-to-agent interaction may take the form of one or more of text (e.g., a chat session), graphics (e.g., a video conference), or audio (e.g., a voice conversation)” thus the inquiry to the user can be made by a voice.; Chen, ¶¶ [0032], [0037], [0103]); and making an inquiry to the user again (“In response to determining, at operation 320, that the response provided by the user does not correspond to an answer provided, the virtual agent may determine that the user is off-track and perform remediation operation 324. The remediation operation 324 may include... ask[ing] the user a (new) question and provide answers..., at operation 326.”; Chen, ¶¶ [0038]; FIG. 3) when it is impossible to determine a positive response, a negative response, or a predetermined keyword indicating the user's intention based on the user's voice response in response to the inquiry (The virtual agent {implementing the method 300} can provide a “prompt (e.g., question) and choices (options the user may select to respond to the prompt). In response, the virtual agent expects, verbatim, the user to respond with a given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, and where the virtual agent can “determin[e]... that the response provided by the user does not correspond to an answer provided {cannot determine a response indicating the user's intention}” where the determination of intention to select one or more answers, is based on the “answer provided by the user” where the answer is provided in response to the question and set of answers from the virtual agent, and where the answer provided by the user is spoken {e.g., “speaking the choice Chen, ¶¶ [0029], [0032]-[0033], [0037]-[0038], [0103]; FIG. 3); and determining the positive response, the negative response, or the predetermined keyword based on a user's image or a user's voice (“After operation 326, the method 300 may continue at operation 206.” Thus, as depicted in FIG. 3 and described in the accompanying paragraphs, operation 206 is performed after asking a new question at 326, where the user’s response is the “given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, where the virtual agent will receive user response {user's reaction} in response to the new question {the another inquiry}, and where the user response is a voice response {based on the user’s voice}; Chen, ¶¶ [0029], [0038]; FIG. 3), which is a user's reaction in response to the another inquiry (operation 206, in response to a new question provided by the virtual agent at operation 326, is a new user response {user's reaction} in response to a new question {the another inquiry} made by the virtual assistant {the inquiry means}; Chen, ¶¶ [0038]; FIG. 3). 
 
Regarding claim 7, Chen discloses an interaction system comprising (the virtual agent implementing the method 300; Chen, ¶¶ [0037]): an inquiry unit configured to make an inquiry to a user by a voice (“ the virtual agent” implementing the method 300 {using an inquiry means} “provides a question {making an inquiry}and a set of acceptable answers (choices) to the user” where the “human-to-agent interaction may take the form of one or more of text (e.g., a chat session), graphics (e.g., a video conference), or audio (e.g., a voice conversation)” thus the inquiry to the user can be made by a voice.; Chen, ¶¶ [0032], [0037], [0103]); and an intention determination unit configured to determine a user's intention (“the method 300,” where the method 300 as performed by the “processor operating on a computer system” is the intention determination unit, either determines that the user response is an exact match to an answer provided at operation 204 or “at operation 320, determin[es] whether the answer provided by the user, at operation 206, corresponds to an answer provided (e.g., is not an exact match but the virtual agent may conclude with some degree of certainty that the user intended to select the answer)” thus determining the user's intention.; Chen, ¶¶ [0037]) based on a user's voice response in response to the inquiry made by the inquiry unit, (The determination of intention to select one or more answers, is based on the “answer provided by the user” where the answer is provided in response to the question and set of answers from the virtual agent, and where the answer provided by the user is spoken {e.g., “speaking the choice verbatim” as part of “a voice conversation”}; Chen, ¶¶ [0032]-[0033], [0037], [0103]) wherein, when the intention determination unit cannot determine a positive response, a negative response, or a predetermined keyword indicating the user's intention based on the user's voice response in response to the inquiry made by the inquiry unit (The virtual agent {implementing the method 300, thus including the intention determination unit} can provide a “prompt (e.g., question) and choices (options the user may select to respond to the prompt). In response, the virtual agent expects, verbatim, the user to respond with a given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, and where the virtual agent can “determin[e]... that the response provided by the user does not correspond to an answer provided {cannot determine a response Chen, ¶¶ [0029], [0038]; FIG. 3), the inquiry unit makes an inquiry to the user again (“In response to determining, at operation 320, that the response provided by the user does not correspond to an answer provided, the virtual agent may determine that the user is off-track and perform remediation operation 324. The remediation operation 324 may include... ask[ing] the user a (new) question and provide answers..., at operation 326.”; Chen, ¶¶ [0038]; FIG. 3), the intention determination unit determines the positive response, the negative response, or the predetermined keyword based on a user's image or a user's voice (“After operation 326, the method 300 may continue at operation 206.” Thus, as depicted in FIG. 3 and described in the accompanying paragraphs, operation 206 is performed after asking a new question at 326, where the user’s response is the “given choice of the choices” where the choices can be “'YES' {positive response} and 'NO {negative response}'“ and verbatim response of a “given choice of the choices” is a predetermined keyword, where the virtual agent will receive user response {user's reaction} in response to the new question {the another inquiry}, and where the user response is a voice response {based on the user’s voice}; Chen, ¶¶ [0029], [0038]; FIG. 3), which is a user's reaction in response to the another inquiry made by the inquiry unit (operation 206, in response to a new question provided by the virtual agent at operation 326, is a new user response {user's reaction} in response to a new question {the another inquiry} made by the virtual assistant {the inquiry means}; Chen, ¶¶ [0038]; FIG. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Divakaran (U.S. Pat. App. Pub. No. 2017/0160813, hereinafter Divakaran).

Regarding claim 2, the rejection of claim 1 is incorporated. Chen discloses all of the elements of the current invention as stated above. Chen further discloses wherein the inquiry means makes the inquiry again so as to encourage the user to react by a predetermined action, facial expression, or line of sight (The inquiry means, as incorporated in the virtual agent performing the method 300, “may ask the user a (new) question {makes the inquiry again} and provide answers or provide a non-question message to the user, at operation 326. After operation 326, the method 300 may continue at operation 206,” As operation 206 is receiving a user response to the new question, the new question {the inquiry again} encourages the user to provide the user response {to react}”; Chen, ¶ [0038], FIG. 3). However, Chen fail(s) to expressly recite …to react by a predetermined action, facial expression, or line of sight, and the intention determination means determines the positive response, the negative response, or the predetermined keyword by recognizing the action, the facial expression, or the line of sight of the user based on the user's image. 

Divakaran teaches “a multi-modal, conversational virtual personal assistant.” (Divakaran, ¶ [0039]). Regarding claim 2, Divakaran teaches …to react [to the inquiry] by a predetermined action, facial expression, or line of sight (“A virtual personal assistant according to these implementations is able to receive various sensory inputs, including audible, visual, and/or tactile input,” where sensory input are reactions to inquiries {described, in part as “asking follow-up questions” and depicted, for example, the system audio responses shown in FIGS. 2 and 3} in the sensed environment, and where visual inputs can include “video or still images... [to] determine information such as facial expressions, gestures {predetermined actions}, and iris biometrics (e.g., characteristics of a person's eyes) {line of sight}.”; Divakaran, ¶¶ [0039], [0040]; FIGS. 2 and 3), and the intention determination means determines the positive response, the negative response, or the predetermined keyword by recognizing the action, the facial expression, or the line of sight of the user based on the user's image (“A multi-modal virtual personal assistant can... accept visual input, including video or still images, and determine information such as facial expressions, gestures, and iris biometrics (e.g., characteristics of a person's eyes),” where, “the virtual personal assistant 150 typically includes an understanding system 152… to understand the person's 100 intent and/or emotional state,” where emotional state of the person {user} includes both positive and negative emotional states {positive response and negative response} As described in the specific example of FIG. 3, “The system may further detect, from image data, a visible grimace... [and] conclude that the person is probably frustrated, and that perhaps a different approach is needed,” thus determining a frustration {a negative response} based on a visible grimace {facial expression} from image data {of the user based on the user's image}.; Divakaran, ¶¶ [0040], [0051], [0068];  which is the user's reaction in response to the another inquiry made by the inquiry means (The visible grimace is produced in response to the system responses, shown in this example with reference to the interaction 300 as system response 328; Divakaran, ¶¶ [0067]; FIG. 3). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a context-aware virtual agent of Chen to incorporate the teachings of Divakaran to include ...to react [in the sensed environment] by a predetermined action, facial expression, or line of sight, and the intention determination means determines the positive response, the negative response, or the predetermined keyword by recognizing the action, the facial expression, or the line of sight of the user based on the user's image. The multi-modal virtual assistant can “comprehend non-verbal conversational cues” which can allow the assistant “to interact with a person in a natural way,” as recognized by Divakaran. (Divakaran, ¶ [0037]).

Regarding claim 3, the rejection of claim 2 is incorporated. Chen discloses all of the elements of the current invention as stated above. However, Chen fails to expressly recite further comprising storage means for storing user profile information in which information indicating by which one of the action, the facial expression, and the line of sight the user should be encouraged to react to the another inquiry is set for each user, and the inquiry means makes the inquiry again so as to encourage reaction by the corresponding predetermined action, facial expression, or line of sight for each user based on the user profile information stored in the storage means.

 Divakaran is disclosed above with relation to claim 2. Regarding claim 3, Divakaran teaches further comprising storage means for storing user profile information (“a multi-modal virtual personal assistant can also include a preference model, which can be tailored for a particular population and/or for one or more individual people” stored as part of a database, such as database 820; Divakaran, ¶¶ [0041], [0107]) in which information indicating by which one of the action, the facial expression, and the line of sight the user should be encouraged to react to the another inquiry is set for each user (“The preference model can also store characteristics and traits about a person, such as a propensity for speaking very quickly when anxious. The various audible, visual, and tactile information that can be input into the virtual personal assistant can be modified by the preference model to adjust for, for example, accents, cultural differences in the meaning of gestures, regional peculiarities, personal characteristics, and so on,” where adjusting for said differences and distinctions is encouragement to react to the inquiry, and where the preference model is specific to the person {set for each user}; Divakaran, ¶¶ [0041]), and the inquiry means makes the inquiry again so as to encourage reaction by the corresponding predetermined action, facial expression, or line of sight for each user based on the user profile information stored in the storage means (The preference model, as used throughout, is discussed in further detail in FIG. 15. The system discloses that “the programmed preferences 1542 and/or learned preferences 1544 of [the preference model] can be applied to the inputs 1510, 1520, 1530, to filter and/or adjust the inputs according to the preferences 1542, 1544.” Thus, the inputs {inquiry} are based on the preference model {user profile information} stored in the database {storage means}; Divakaran, ¶¶ [0173], [0107]). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a context-aware virtual agent of Chen to incorporate the teachings of Divakaran to include further comprising storage means for storing user profile Divakaran. (Divakaran, ¶ [0037]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Yamada (U.S. Pat. App. Pub. No. 2007/0276659, hereinafter Yamada). 

Regarding claim 4, the rejection of claim 1 is incorporated. Chen discloses all of the elements of the current invention as stated above. Chen further discloses wherein the inquiry means makes the inquiry again so as to encourage the user to make a predetermined response by a voice (“In response to determining, at operation 320, that the response provided by the user does not correspond to an answer provided, the virtual agent may determine that the user is off-track and perform remediation operation 324. The remediation operation 324 may include... ask[ing] the user a (new) question and provide answers..., at operation 326” where the “human-to-agent interaction may take the form of one or more of text (e.g., a chat session), graphics (e.g., a video conference), or audio (e.g., a voice conversation)” thus the inquiry to the user can be made by a voice. Further, a voice conversation encourages the user to provide a response by voice and where the “provided answers” are a predetermined response.; Chen, ¶¶ [0038], [0103]; FIG. 3), and the intention determination means determines the positive response, the negative response, or the predetermined keyword by [speech recognition] of the user's voice based on the user's voice (the virtual agent will determine the user's “given Chen, ¶¶ [0029], [0038]-[0039], [0103]; FIG. 3), which is a user's response to the another inquiry (operation 206, in response to a new question provided by the virtual agent at operation 326, is a new user response {user's reaction} in response to a new question {another inquiry} made by the virtual assistant {inquiry means}; Chen, ¶¶ [0038]; FIG. 3). However, Chen fails to expressly recite wherein speech recognition includes recognizing prosody of the user's voice.

Yamada teaches “an apparatus and a method for identifying prosody on the basis of features of input speech and an apparatus and a method for recognizing speech using the prosody identification.” (Yamada, ¶ [0003]). Regarding claim 4, Yamada discloses, wherein speech recognition includes recognizing prosody of the user's voice (discloses that, in some cases, “human utterance speech cannot be identified by using phonetic information. For example, in Japanese language, “UN” that indicates an affirmative answer {positive response} is phonetically similar to “UUN” that indicates a negative answer {negative response}.” therefore the system and method can include “identifying prosody on the basis of an amount of change in movement of a feature distribution obtained from an autocorrelation matrix of a frequency characteristic of the input speech...performing speech recognition on the basis of features acquired by sound-analyzing the speech input... [and] integrat[ing] the output from the prosody identifying means with an output of the speech recognizing means”; Yamada, ¶¶ [0007], [0013])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a context-aware virtual agent of Chen to incorporate the teachings of Yamada to include wherein speech recognition includes recognizing prosody of the user's voice. The “prosody information” can be used to identify “human utterance speech [which] cannot be identified by using phonetic information” which creates a more robust speech recognition system, as recognized by Yamada. (Yamada, ¶¶ [0007], [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lenchner et al. (U.S. Pat. App. Pub. No. 2016/0239258) discloses systems and methods for interpreting user utterances indicative of user commands and associated user gestures for the user utterances.
Guzzoni et al. (U.S. Pat. App. Pub. No. 2013/0110515) discloses systems and methods for active input solicitation from a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
07/15/2021